Citation Nr: 1635666	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  14-14 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating for a psychiatric disorder in excess of 30 percent from March 1, 2009, to June 28, 2010, and in excess of 50 percent from June 29, 2010, to November 14, 2011.

2.  Entitlement to an initial disability rating for traumatic brain injury (TBI) in excess of 40 percent from March 1, 2009, to September 27, 2011, and in excess of 70 percent from September 28, 2011, to November 14, 2011.

3.  Entitlement to an initial rating for cervical spine degenerative joint disease in excess of 10 percent prior to December 6, 2013, and in excess of 30 percent thereafter.

4.  Entitlement to an initial rating for lumbar/thoracic spine degenerative joint disease in excess of 20 percent prior to December 6, 2013, and in excess of 40 percent thereafter.

5.  Entitlement to an initial rating for degenerative joint disease of the left knee in excess of zero percent prior to December 6, 2013, and in excess of 10 percent thereafter.

6.  Entitlement to an initial rating in excess of 10 percent for right hip strain.

7.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy.

8.  Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to service connection for bilateral carpal tunnel syndrome.

11.  Entitlement to special monthly compensation (SMC) based on housebound status prior to November 11, 2011.


REPRESENTATION

Veteran represented by:	John March, Agent
	

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to February 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2009 and April 2016 rating decisions of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The issue of entitlement to an initial increased rating for a psychiatric disorder has been added to the appeal.  The rationale is that in March 2014, the RO issued a Statement of the case (SOC) that failed to include the issue of entitlement to an increased rating for PTSD.  Based on the erroneous March 2014 SOC, the Veteran filed a substantive appeal in April 2014, which restricted the issues on appeal to entitlement to increased ratings for cervical and lumbar spine disabilities.  In May 2014, the RO issued a corrective SOC that included the issue of entitlement to an increased rating for PTSD.  As the issue was omitted from the March 2014 SOC, it will be considered as having been perfected in the Veteran's April 2014 substantive appeal.

In May 2014, the RO combined the evaluations for TBI and a psychiatric disorder (characterized as PTSD with TBI; formally evaluated as an anxiety disorder, not otherwise specified and a bipolar disorder) and increased the evaluation to 100 percent, effective November 15, 2011.  As this increase satisfies the appeal in full from November 15, 2011, the issue of entitlement to a schedular rating in excess of 100 percent for a psychiatric disorder with TBI from November 15, 2011, is no longer on appeal.  The RO also increased the disability ratings for a psychiatric disorder and TBI prior to November 15, 2011, as well as cervical spine, lumbar/thoracic spine, and left knee disabilities.  As the increases did not satisfy the claims in full, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In May 2014, the RO also assigned separate 10 percent ratings for radiculopathy of the left and right lower extremities, effective March 1, 2009.  The Board takes jurisdiction of the propriety of these ratings as they are part and parcel to the spine issues on appeal.  See 38 C.F.R. § 4.71(a), General Rating Formula for Disease and Injuries of the Spine, Note (1) (2015).

In July 2016, the Veteran submitted a timely notice of disagreement (NOD) with the RO's April 2016, rating decision that denied service connection for sleep apnea and bilateral carpal tunnel syndrome.  A SOC is required when a veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2015).  To date, no SOC has been furnished regarding these issues.  Because the April 2016 NOD placed these issues in appellate status, these matters must be remanded for the agency of original jurisdiction (AOJ) to issue a SOC.  See 38 C.F.R. § 19.9(c) (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In July 2016, the Veteran submitted additional evidence.  He waived initial RO consideration of the additional evidence.  See 38 C.F.R. § 20.1304(c) (2015).

The Board takes jurisdiction of the issue of entitlement to SMC based on housebound status prior to November 11, 2011, because the Veteran's claims for increase infer a claim for SMC regardless of whether it was previously adjudicated.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim"); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2011) (requiring the Board to consider awarding SMC at the housebound rate if a veteran meets the requisite schedular or extraschedular criteria).

The issues of entitlement to an increased rating for right hip strain as well as service connection for sleep apnea and bilateral carpal tunnel syndrome are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, manifestations of the Veteran's psychiatric disorder and TBI have been productive of total occupational and social impairment.

2.  Prior to December 6, 2013, at worst, forward flexion of the cervical spine was limited to 45 degrees and the combined range of motion of the cervical spine was 240 degrees even with consideration of painful motion and other factors.

3.  From December 6, 2013, at worst, forward flexion of the cervical spine was limited to 10 degrees even with consideration of painful motion and other factors; unfavorable ankylosis or incapacitating episodes due to intervertebral disc syndrome (IVDS) have not been shown.

4.  Prior to November 17, 2011, at worst, forward flexion of the thoracolumbar spine was limited to 60 degrees even with consideration of painful motion and other factors.

5.  From November 17, 2011, at worst, forward flexion of the thoracolumbar spine was limited to 25 degrees even with consideration of painful motion and other factors; unfavorable ankylosis or incapacitating episodes due to IVDS have not been shown.

6.  Prior to December 6, 2013, radiculopathy of the left and right lower extremities had been manifested by mild impairment of the sciatic nerve.

7.  From December 6, 2013, radiculopathy of the left lower extremity has been manifested by severe impairment of the sciatic nerve.

8.  From December 6, 2013, radiculopathy of the right lower extremity has been manifested by moderate impairment of the sciatic nerve.

9.  Degenerative joint disease of the left knee has manifested with flexion limited, at worst, to 120 degrees, even considering painful motion and other factors, and symptomatic meniscetomy; the evidence does not show ankylosis, subluxation, instability, dislocated meniscal (semilunar) cartilage, limitation of extension, impairment of the tibia and fibula, or genu recurvatum.

10.  During the pendency of the appeal, the Veteran has been service connected for a number of disabilities, including a psychiatric disorder and TBI, rated 100 percent disabling, and the other disabilities combining to be at least 60 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for an initial 100 percent rating for the service-connected psychiatric disorder and TBI have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, 4.130, Diagnostic Codes 8045-9413 (2015).

2.  The criteria for an initial rating for cervical spine degenerative joint disease in excess of 10 percent prior to December 6, 2013, and in excess of 30 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

3.  Prior to November 17, 2011, the criteria for a rating in excess of 20 percent for lumbar/thoracic spine degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

4.  From November 17, 2011, the criteria for a 40 percent rating, but no higher, for lumbar/thoracic spine degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

5.  Prior to December 6, 2013, the criteria for initial ratings in excess of 10 percent for left and right radiculopathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

6.  From December 6, 2013, the criteria for a 20 percent rating, but no higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

7.  From December 6, 2013, the criteria for a 40 percent rating, but no higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

8.  Prior to December 6, 2013, the criteria for a 10 percent rating for degenerative joint disease of the left knee were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260.

9.  The criteria for rating in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260.

10.  From March 1, 2009, the criteria for SMC based housebound status have been met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 4.25, 4.26 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As the Board's decision to grant an initial 100 percent rating for the service-connected psychiatric disorder and TBI herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with VA's duties to notify and assist.

As to the Board's decision regarding the other issues decided herein, VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The appeals arise from disagreement with initially assigned disability ratings after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  Although the Board is remanding the right hip claim for additional development, remand is not necessary for the claims decided herein as there is no reasonable possibility that further assistance would substantiate the claims beyond what is being granted.  See 38 C.F.R. § 3.159(d).  Moreover, the right hip claim is remanded to ascertain its current severity (and the sleep apnea and bilateral carpal tunnel syndrome claims are remanded for procedural development).

The Veteran was provided multiple VA medical examinations, most recently in December 2013.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

The Board has considered the United States Court of Appeals for Veterans Claims' (Court) recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016), in which the proper interpretation of the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged join," was addressed.  In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In the instant case, the Board finds that it would not be prejudicial to the Veteran in proceeding with a decision at this time based on the current examinations and treatment records as such include range of motion testing and reflect pain on weight-bearing.  Furthermore, he has bilateral knee problems, thus making it impossible to test against the "undamaged" joint.  Moreover, the Veteran has not alleged, and the record does not show, that such examinations are inadequate to decide his increased rating claims, or otherwise argued that his range of motion would have been further limited if tested in such capacities.  Consequently, as he has not argued that the examinations of record are inadequate on such grounds and the record does not raise the issue, the Board need not address such matter further.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Massie v. Shinseki, 25 Vet. App. 123, 131 (2011); see also Robinson v. Peake, 21 Vet. App. 545, 553 (2008) (holding that the Board is not required "to assume the impossible task of inventing and rejecting every conceivable argument in order to produce a valid decision").

II.  Initial Rating for a Psychiatric Disorder and TBI

The Veteran seeks increased ratings for his service-connected psychiatric disorder and TBI.  For the reasons set forth below, the Board finds that a single 100 percent rating for the psychiatric disorder and TBI throughout the pendency of the appeal is warranted.

Initially, the Board finds that a single evaluation is warranted for the Veteran's psychiatric disorder and TBI as medical experts have not been able to delineate the Veteran's manifestations of the two conditions.  See VA examinations and addendums (February 2009, June 2010, August 2010, December 2013, February 2014).  The diagnostic criteria for a psychiatric disorder allows for a 100 percent rating for the two conditions, which provides the best assessment of the Veteran's overall functional impairment due to his psychiatric disorder and TBI.

Under the General Rating Formula for Mental Disorders, a 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9413.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

During the pendency of the appeal, the Veteran's psychiatric disorder and TBI have manifested an number of symptoms, including danger to himself and others, depression, anxiety, memory loss, blackouts, and seizures.  The Board finds that the severity and frequency of these symptoms has resulted in total occupational and social impairment.  Accordingly, the Veteran's symptoms most nearly approximate the severity and frequency of the symptomatology contemplated by a 100 percent rating, particularly when reasonable doubt is resolved in his favor.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, 4.130, Diagnostic Codes 8045-9413 (2015).

Significantly, the Veteran has presented a danger to himself and others.  A December 2006 service treatment records states that the Veteran's wife is the "[o]nly reason [he is] still above ground."  The evidence shows that he attempted suicide on three separate occasions and consistently reported suicidal ideation.  See VA examination (February 2009) ("[S]ix weeks ago he put a gun to his mouth but the trigger jammed."); VA examination (June 2010) (reporting that border patrol agents foiled a suicide attempt in the desert); VA examination (August 2010) (reporting that he attempted suicide in a psychiatric hospital).  Additionally, VA treatment records show a consistent pattern of suicidal ideation.  During the June 2010 VA psychiatric examination he stated that he is "beyond angry and irritable" and "feels a strong urge to hurt people. . . . [and] has thrown things in anger."  Moreover, in November 2011, a series of VA examinations were terminated after the Veteran grew agitated with the examiner and began using profanity.

The Veteran has also presented severe depression and a predisposition toward isolation.  During the February 2009 VA psychiatric examination, the Veteran stated that he "no social life and finds himself wanting to go into his room and be by himself."  The Veteran was "extremely tearful" throughout the June 2010 VA psychiatric examination, stating that he "feels no connection anyone and actually sees himself outside of his body." 

The Veteran also suffers from constant anxiety, memory loss, blackouts, and seizures, which severely impair his ability to focus and complete tasks.  During the December 2009 VA TBI examination, the Veteran and his wife reported a history of blackouts, during which he loses consciousness without warning.  He also suffers from memory loss and disorientation: regularly forgetting to place his car in park or shut off the engine and once losing three cellular phones in one month.  See VA examinations (November 2009 and June 2010).  The November 2009 VA examiner opined that the Veteran is not capable of managing his personal financial affairs.  The examiner noted that TBI testing revealed that the Veteran is occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation and unable to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time.  The November 2009 VA examiner also noted that the Veteran is "not comfortable in social situations and cannot think to converse . . . [and] has retreated from most social situations."

Throughout the pendency of the appeal, the Veteran's global assessment of functioning (GAF) scores have been less than 50, which is reflective of serious social and occupational functioning.  See, e.g., VA examinations (February 2009, GAF 49) (June 2010, GAF 45).

The Board finds that the severity and high frequency of the Veteran's psychiatric disorder and TBI symptoms result in total social and occupational impairment.  This conclusion is in step with the June 2010 VA examiner's opinion that "[t]he Veteran's high level of irritability and anger would make it extremely challenging for him to interact in a positive manner in almost all work environments.  The Veteran's difficulty with short-term memory and forgetfulness would also make it challenging for him to complete tasks in an accurate manner in almost all work environments." 

Accordingly, an initial 100 percent rating for a psychiatric disorder and TBI is warranted.

III.  Increased Rating for Cervical Spine Degenerative Joint Disease

The Veteran seeks an initial rating for cervical spine degenerative joint disease in excess of 10 percent prior to December 6, 2013, and in excess of 30 percent thereafter.  The disability is currently rated under Diagnostic Code 5242.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the cervical spine to greater than 30 degrees but not greater than 40 degrees; a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).

Under the Formula for Rating IVDS Based on Incapacitating Episodes a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

The Veteran's VA and private treatment records are replete with reports of chronic neck pain and limitation of motion; however, none of the treatment records include range of motion measurements.

During a February 2009 VA spine examination, the Veteran reported neck pain and stiffness.  The examiner noted that pain limited cervical flexion to 45 degrees, extension to 25 degrees, lateral flexion to 25 degrees bilaterally, and lateral rotation to 60 degrees bilaterally.

The Veteran was afforded a VA examination in November 2011; however, the examination was terminated after the Veteran grew hostile and began to use profanity.

During a December 2013 VA spine examination, the Veteran reported frequent pain, limitation of motion, and cracking in his neck, but he denied flare-ups.  The examiner noted that pain limited cervical flexion to 10 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 20 degrees, and lateral rotation to 35 degrees bilaterally.  The examiner noted less movement than normal and pain on movement.  There was no additional functional impairment or limitation of motion on repetitive use testing, in fact, there was increased range of lateral rotation bilaterally.  The examiner noted that there was no incapacitating episodes of IVDS in the past 12 months.

Based on this evidence, the criteria for the next higher ratings have not been met.

Prior to December 6, 2013, at worst, forward flexion of the cervical spine was limited to 45 degrees and the combined range of motion of the cervical spine was 240 degrees even with consideration of painful motion and other factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  This is shown by the February 2009 VA examination report.  The VA examiner indicated that pain limited the Veteran's function, but neither the examiner nor the Veteran reported other functional limitations, such as fatigability, weakness, lack of endurance, or incoordination.  In this case, the Board considered the range of motion to the point pain was objectively shown and reported by the examiner, which is still contemplated by the 10 percent rating already assigned.  Additionally, the evidence does not show that the cervical spine disability resulted in the following, so as to warrant the next higher rating: forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

From December 6, 2013, at worst, forward flexion of the cervical spine was limited to 10 degrees even with consideration of painful motion and other factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.  This is shown by the December 2013 VA examination report.  The VA examiner indicated that pain limited the Veteran's function, but neither the examiner nor the Veteran reported other functional limitations, such as fatigability, weakness, lack of endurance, or incoordination.  Indeed, the Veteran competently reported cracking and limitation of motion and function, which preclude him from driving.  However, the evidence does not show unfavorable ankylosis of the entire cervical spine, which is required for the next higher rating.  Unfavorable ankylosis occurs when the spine is fixed in flexion or extension and results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71(a), General Rating Formula for Disease and Injuries of the Spine, Note (5).

Alternatively, the Veteran does not contend and the record does not show any order or directive from a doctor requiring bed rest of during the appeal.

Accordingly, an initial rating for cervical spine degenerative joint disease in excess of 10 percent prior to December 6, 2013, and in excess of 30 percent thereafter is not warranted by the preponderance of the evidence.

IV.  Increased Rating for Lumbar/Thoracic Spine Degenerative Joint Disease

The Veteran seeks an initial rating for lumbar/thoracic spine degenerative joint disease in excess of 20 percent prior to December 6, 2013, and in excess of 40 percent thereafter.  Similar to the cervical spine disability, this disability is currently rated under Diagnostic Code 5242.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

The Veteran's VA and private treatment records are replete with reports of chronic back pain and limitation of motion; however, none of the treatment records include range of motion measurements.

During a February 2009 VA spine examination, the Veteran reported back pain and stiffness.  The examiner noted that pain limited flexion to 60 degrees.  

During a November 2011 VA spine examination, the Veteran reported back pain and stiffness.  The examiner noted that pain limited flexion to 25 degrees.  The examiner noted weakened movement, excess fatigability, and pain on movement.

During a December 2013 VA spine examination, the Veteran reported back pain and stiffness, without radiation.  The examiner noted that pain limited flexion to 10 degrees.  The examiner noted weakened movement, excess fatigability, and pain on movement.  The examiner determined that there was no ankylosis.

The Board finds that a 40 percent rating is warranted from November 17, 2011, the date of the VA examination.  Based on facts found, it was at this point that it became factually ascertainable that an increase in severity occurred, namely forward flexion limited to less than 30 degrees.  Accordingly, from November 17, 2011, a 40 percent rating for lumbar/thoracic spine degenerative joint disease is warranted.

Prior to November 17, 2011, at worst, forward flexion of the thoracolumbar spine was limited to 60 degrees even with consideration of painful motion and other factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.  This is shown by the February 2009 VA examination report.  The VA examiner indicated that pain limited the Veteran's function, but neither the examiner nor the Veteran reported other functional limitations, such as fatigability, weakness, lack of endurance, or incoordination.  In this case, the Board considered the range of motion to the point pain was objectively shown and reported by the examiner, which is still contemplated by the 20 percent rating already assigned.

Additionally, there is no evidence of unfavorable ankylosis of the thoracolumbar spine, which is required for the next higher rating, at any point during the pendency of the appeal.  As with the cervical spine, there is no evidence that the lumbar/thoracic spine was fixed in flexion or extension and resulted in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.

Alternatively, the Veteran does not contend and the record does not show any order or directive from a doctor requiring bed rest of during the appeal.

In sum, an initial rating of 40 percent for lumbar/thoracic spine degenerative joint disease is warranted earlier than the currently assigned date of December 6, 2013.  Instead, a 40 percent rating is warranted from November 17, 2011.  However, by the preponderance of the evidence, a rating in excess of 20 percent prior to November 17, 2011, and in excess of 40 percent thereafter, is not warranted.

V.  Neurological Abnormalities of the Spine

The Veteran seeks rating in excess of 10 percent for radiculopathy of the left and right lower extremities, which are currently rated under Diagnostic Code 8520, on the basis of paralysis of the sciatic nerve.

Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis.  A 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

A December 2009 VA examination report shows decreased sensation to vibration, pain, and light touch due to left sciatic nerve impairment.  The report shows that the right sciatic nerve and upper extremities were normal.

An April 2010 private treatment record shows weakness, decreased sensation, and mild to moderate pain in the right lower extremity.  A July 2011 private treatment record shows no neurological or sensory abnormalities.

During the December 2013 VA examination, the Veteran reported moderate pain, mild numbness, and weakness, in the lower extremities and denied any history of loss of bowel or bladder control.  The examiner reported moderate impairment of the right sciatic nerve and severe impairment of the left sciatic nerve.  The examiner reported that muscle strength and sensory testing were normal and that there was no evidence of muscular atrophy.  The examiner found that there were no other neurologic abnormalities or findings related the Veteran's spine disabilities.

In January 2014, the Veteran reported that neck pain radiates into his upper extremities.  Following neurological evaluation in July 2014, a private treatment provider diagnosed carpal tunnel syndrome, and opined that there is "[n]o evidence for cervical radiculopathy," which was confirmed in a September 2015 treatment record.  See Private treatment records (January 20, 2014; July 21, 2014; September 10, 2015).

The above evidence is the most probative for deciding the claim because it includes the Veteran's subjective complaints and medical evidence with clinical testing results.  The Board finds that prior to December 6, 2013, initial ratings in excess of 10 percent for lower extremity radiculopathy are not warranted.  A 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve, and a 20 percent rating, the next higher rating, requires more severe (moderately or higher) incomplete or complete paralysis.  During this period of the appeal, the Veteran's symptoms resulted in decreased sensation to touch and, at worst, mild to moderate pain.  In fact, the July 2011 treatment note shows no neurological or sensory abnormalities.  Accordingly, during this period of the appeal the Veteran's symptomatology more nearly approximated the assigned 10 percent ratings.

However, an increase in severity is shown during the pendency of the appeal.  The Board finds that a 20 percent rating, but no higher, is warranted for right lower extremity radiculopathy from December 6, 2013, the date of the VA examination.  Based on facts found, it was at this point that it became factually ascertainable that an increase in severity occurred.  The Board finds that the examiner's opinion that the nerve impairment is moderate is highly probative, particularly given her medical training and experience.  Moreover, the fact that sensory and muscle strength testing were normal weighs against the next higher rating.  Under these circumstances, the Veteran's symptomatology more nearly approximates a 20 percent rating.

The Board finds that the left lower extremity was shown to be even more disabling as of that date.  Thus, a 40 percent rating, but no higher, is warranted for left lower extremity radiculopathy from December 6, 2013, the date of the VA examination.  Based on facts found, it was at this point that it became factually ascertainable that an increase in severity occurred.  Similarly, the Board finds that the examiner's opinion that the nerve impairment is severe is highly probative, particularly given her medical training and experience.  Additionally, the December 2013 VA examiner found that there was no muscular atrophy, let alone marked muscular atrophy required for the next higher rating.  Under these circumstances, the Veteran's symptomatology more nearly approximates a 40 percent rating.

Finally, there were no other neurologic abnormalities or findings, such as with the bowel or bladder, related the Veteran's spine disabilities.  To the extent any the upper extremity problems are encompassed by carpal tunnel syndrome, the claim is being remanded for issuance of a SOC.

In sum, as to the right lower extremity, the Board finds that a rating of 10 percent prior to December 6, 2013, and 20 percent thereafter is appropriate.  As to the left lower extremity, the Board finds that a rating of 10 percent prior to December 6, 2013, and 40 percent thereafter is appropriate and the preponderance of the evidence is against even higher ratings.  

VI.  Increased Rating for Left Knee Degenerative Joint Disease

The Veteran seeks an initial rating for degenerative joint disease of the left knee in excess of zero percent prior to December 6, 2013, and in excess of 10 percent thereafter.  The disability is currently rated under Diagnostic Code 5260, on the basis of limitation of flexion.

Under Diagnostic Code 5260, a zero percent rating is warranted if flexion is limited to 60 degrees; a 10 percent rating is warranted if flexion is limited to 45 degrees; a 20 percent rating is warranted if flexion is limited to 30 degrees; and a 30 percent rating is warranted if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

The knee may also be rated under limitation of extension of the leg.  A noncompensable rating is warranted if extension is limited to 5 degrees; a 10 percent rating is warranted if extension is limited to 10 degrees; a 20 percent rating is warranted if extension is limited to 15 degrees; a 30 percent rating is warranted if extension is limited to 20 degrees; a 40 percent rating is warranted if extension is limited to 30 degrees; and a 50 percent rating is warranted if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  (Full range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71 (Plate II) (2015).)  Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

Throughout the pendency of the appeal, the Veteran has given a history of left knee pain.

During the February 2009 VA examination of the Veteran's left knee, he did not report any symptoms, including pain on motion.  The examiner noted that the Veteran's left and right knees achieved flexion to 140 degrees and extension to zero degrees, without pain.  The examiner noted moderate crepitus, but found no laxity.

During the December 2013 VA examination, the Veteran reported constant aching, affected by weather changes.  He also reported that he had not sought medical attention for his left knee for years.  The examiner noted that the Veteran's left and right knees achieved flexion to 120 degrees and extension to zero degrees, without pain; however, the examiner noted functional loss due to less movement than normal and pain on movement.  Stability tests were normal and there was no evidence or history of recurrent patellar subluxation/dislocation or other tibial and/or fibular impairment.  The examiner noted that the Veteran underwent meniscetomy and experiences frequent episodes of joint "locking" and episodes of joint pain.

Based on this evidence, the Board finds that a compensable 10 percent rating is warranted for the whole period on appeal, including prior to December 6, 2013.  This is because the Veteran's left knee disability is manifested by painful motion.  Although the range of motion measurements do not reach a compensable level even with consideration of the painful motion and other factor, a minimum compensable rating is nonetheless warranted when there is painful motion.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).  Accordingly, a 10 percent rating is warranted prior to December 6, 2013.

The Board finds that the criteria for a higher rating under Diagnostic Code 5260 have not been met during any period of the appeal.  The evidence fails to show that the Veteran's flexion is limited to 60 degrees at any point during the appeal period, even in consideration of additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups.  In this regard, flexion was limited, at worst, to 120 degrees.  Therefore, as the evidence fails to show limitation of flexion to even a compensable degree, even in contemplation of functional loss caused by symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups, a higher rating under Diagnostic Code 5260 is not warranted.

The Board also finds that the Veteran has symptomatic meniscetomy, which would warrant a 10 percent rating under Diagnostic Code 5259.  However, assigning another 10 percent rating would constitute pyramiding as limitation of motion is contemplated by that diagnostic code.  See 38 C.F.R. § 4.14 (2015); VBA Manual, M21-1, III.iv.4.a.3.h. (2016).

As there is no evidence of ankylosis, subluxation, instability, dislocated meniscal (semilunar) cartilage, limitation of extension, impairment of the tibia and fibula, or genu recurvatum, separate or higher ratings are not warranted under Diagnostic Codes 5256, 5257, 5258, 5261, 5262, or 5263.

In sum, prior to December 6, 2013, a 10 percent rating is warranted as the minimum compensable rating for painful motion.  However, a preponderance of the evidence is against a higher rating for the left knee disability at any time during the appeal process.

VII.  Special Monthly Compensation at the Housebound Rate

SMC is payable at the housebound rate if the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C. 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).

During the pendency of the appeal, the Veteran has been service connected for a number of disabilities, including a psychiatric disorder and TBI, rated 100 percent disabling.  Additionally service-connected disabilities include radiculopathy of the lower extremities, rated at least 22 percent disabling (see 38 C.F.R. § 4.26 (2015) (bilateral factor)); lumbar/thoracic spine degenerative joint disease, rated at least 20 percent disabling; cervical spine degenerative joint disease, rated at least 10 percent disabling; right hip strain, rated 10 percent disabling; tinnitus, rated 10 percent disabling; hypertension, rated 10 percent disabling; and left knee degenerative joint disease, rated at least 10 percent disabling.  These combine to at least 60 percent disabling.  See 38 C.F.R. § 4.25 (2015).  As the Veteran's psychiatric disorder and TBI are rated as 100 percent and his additional service-connected disabilities combine to 60 percent, the schedular criteria for SMC at the housebound rate are met for the entire appeal period.  Accordingly, SMC at the housebound rate is warranted from March 1, 2009.


ORDER

An initial 100 percent rating for a psychiatric disorder and TBI is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial rating for cervical spine degenerative joint disease in excess of 10 percent prior to December 6, 2013, and in excess of 30 percent thereafter is denied.

From November 17, 2011, a 40 percent rating, but no higher, for lumbar/thoracic spine degenerative joint disease is granted, subject to the laws and regulations governing the payment of monetary awards.

Prior to November 17, 2011, a rating in excess of 20 percent for lumbar/thoracic spine degenerative joint disease is denied.

Prior to December 6, 2013, a rating in excess of 10 percent for left lower extremity radiculopathy is denied.

From December 6, 2013, a 40 percent rating, but no higher, for left lower extremity radiculopathy is granted, subject to the laws and regulations governing the payment of monetary awards.

Prior to December 6, 2013, a rating in excess of 10 percent for right lower extremity radiculopathy is denied.

From December 6, 2013, a 20 percent rating, but no higher, for left lower extremity radiculopathy is granted, subject to the laws and regulations governing the payment of monetary awards.

Prior to December 6, 2013, a 10 percent rating for degenerative joint disease of the left knee is granted, subject to the laws and regulations governing the payment of monetary awards.

A rating in excess of 10 percent for degenerative joint disease of the left knee is denied.

SMC based on housebound status from March 1, 2009, is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

As discussed in the introduction, the Veteran submitted a July 2016 NOD to the RO's April 2016, rating decision that denied service connection for sleep apnea and bilateral carpal tunnel syndrome.  To date, no SOC has been furnished for these issues.  As the timely NOD placed these issues in appellate status, these matters must be remanded for the AOJ to issue a SOC.  See 38 C.F.R. § 19.9(c); Manlincon, 12 Vet. App. at 240-41.

As to right hip strain, the evidence suggests that the disability may have worsened since the Veteran's last VA examination in December 2013.  Specifically, in December 2013, a VA examiner opined that the Veteran's hip function is not so diminished that no effective function remains other than that which would be equally well served by prosthesis.  In July 2016, the Veteran reported that he was advised that he requires bilateral hip replacement.  As the evidence suggests a material change in the disability, reexamination is warranted under 38 C.F.R. § 3.327 (2015).

Upon remand, the AOJ is to obtain updated VA treatment records from January 2016 and invite the Veteran to identify any outstanding private treatment records related to his right hip strain.

Accordingly, these issues are REMANDED for the following actions:

1.  Prepare an SOC in accordance with 38 C.F.R. § 19.29 (2015) regarding the issues of entitlement to service connection for sleep apnea and bilateral carpal tunnel syndrome.  This is required unless the matters are resolved by granting the full benefits sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should either of these issues be returned to the Board.

2.  Contact the Veteran and request authorization and consent to release information to VA, for any private doctor who has treated his right hip strain.  Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the right hip.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain complete VA treatment records from January 2016.  

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to identify the current severity of the Veteran's service-connected right hip strain.  The examiner is to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner is to review the entire claims file, to include any electronic files.  The examination report must include a complete rationale for all opinions expressed.

5.  Finally, readjudicate the issue remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


